            Case 1:16-cv-00475-TNM Document 49 Filed 08/16/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                    )
 JUDICIAL WATCH, INC.,                              )
                                                    )
                  Plaintiff,                        )
                                                    )
        v.                                          )      Civil Action No. 1:16-cv-00475-TNM
                                                    )
 U.S. DEPARTMENT OF JUSTICE,                        )
                                                    )
                  Defendant.                        )
                                                    )

                                   JOINT STATUS REPORT

       The parties, by counsel, submit this joint status report in response to the Court’s February

16, 2021 order.

       1.       This case concerns a request sent by Plaintiff to the Federal Bureau of Investigation

(“FBI”), a component of Defendant, seeking information about an individual named Adnan

Gulshair el Shukrijumah.

       2.       Defendant made its twenty-sixth interim production on May 14, 2021, twenty-

seventh interim production on June 15, 2021, twenty-eight interim production on July 15, 2021,

and twenty-ninth interim production on August 13, 2021.

       3.       Defendant is currently processing a main file and various subfiles for information

responsive to Plaintiff’s FOIA requests consistent with the parties’ agreement. Taking into

account Plaintiff’s narrowing proposal from December 2020, which will allow Defendant to

exclude the Sub A of Main file (5,693 pages), there are 11,055 pages (Main file: 3,869; Sub NC

of Main file: 141; Sub 1A1 of Main file; Sub 302 of Main file: 161; Sub 1A of Main file: 6,884)

remaining to process.
             Case 1:16-cv-00475-TNM Document 49 Filed 08/16/21 Page 2 of 2




        4.       In light of the foregoing, the parties propose that they submit a further joint status

report in this matter, informing the Court of the status of productions, on or before November 12,

2021.

Dated: August 16, 2021                                  Respectfully Submitted,

/s/ Jason B. Aldrich                                    CHANNING D. PHILLIPS
JASON B. ALDRICH                                        D.C. Bar No. 415793
D.C. Bar No. 495488                                     Acting United States Attorney
JUDICIAL WATCH, INC.
Suite 800                                               BRIAN P. HUDAK
425 3rd Street, S.W.                                    Acting Chief, Civil Division
Washington, DC 20024
Telephone: (202) 646-5172                               /s/ Joseph F. Carilli, Jr.
Facsimile: (202) 646-5199                               JOSEPH F. CARILLI, JR.
E-mail: jaldrich@judicialwatch.org                      NH Bar Identification No. 15311
                                                        Assistant United States Attorney
Attorneys for Plaintiff                                 Civil Division
                                                        U.S. Attorney’s Office
                                                          for the District of Columbia
                                                        555 4th St. N.W.
                                                        Washington, D.C. 20530
                                                        Telephone: (202) 252-2561
                                                        Facsimile: (202) 252-2599
                                                        E-mail: joseph.carilli@usdoj.gov

                                                        Counsel for Defendant




                                                   2
